In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00279-CR


                              JUAN MORA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2014-402,039; Honorable Jim Bob Darnell, Presiding

                                       July 20, 2017

                             CONCURRING OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      While I respectfully disagree with the conclusion of the majority that the trial court

did not err in overruling Appellant’s objection to the testimony of his common-law wife,

Chandra Stewart, after she asserted spousal immunity pursuant to Rule 504(b) of the

Texas Rules of Evidence, I concur in the result.



                                                   Patrick A. Pirtle
                                                       Justice